LETTER WA

IVER



Dated as of August 14, 2003

To the banks, financial institutions
and other institutional lenders
(collectively, the "Lenders")
parties to the Credit Agreement
referred to below and to Bank of America,
as administrative agent (the "Administrative Agent") for the Lenders

Ladies and Gentlemen:

We refer to the Credit Agreement dated as of October 5, 2001, as amended by
Amendment No. 1 thereto dated as of December 16, 2002 and Amendment No. 2
thereto dated as of April 3, 2003 (such Credit Agreement, as so amended, the
"Credit Agreement") among the undersigned and you. Capitalized terms not
otherwise defined in this Letter Waiver have the same meanings as specified in
the Credit Agreement.

We hereby request that you waive, solely with respect to the French Sale (as
defined below), the requirements of Section 5.02(e)(v)(D) of the Credit
Agreement. As used in this Letter Waiver, the term "French Sale" means the sale,
transfer or other disposition, in one transaction or series of related
transactions, by the Company of those assets and properties constituting its
generic pharmaceutical business conducted in France (the "Subject Property"). It
is understood and agreed that all Net Cash Proceeds received by or on behalf of
the Company in respect of the French Sale will be applied by the Company
pursuant to Section 2.06(b) of the Credit Agreement within five Business Days of
receipt to prepay an aggregate principal amount of the Advances equal to 100% of
Net Cash Proceeds so received. In order to effect the French Sale, we also
hereby request that you release the Subject Property from any liens and security
interests created and evidenced by the Collateral Documents. In connection with
this request, we hereby certify that no Default has occurred and that, except
with respect to Section 5.02(e)(v)(D) of the Credit Agreement, which is the
subject of this Letter Waiver, the sale of the Subject Property is in compliance
with the Loan Documents.

We also hereby request that any and all interest rate Hedge Agreements permitted
under Article V of the Credit Agreement that are entered into on and after the
date hereof by and between any Loan Party and any Hedge Bank constitute "Secured
Hedge Agreements" for all purposes of the Credit Agreement and the other Loan
Documents.

We hereby agree that, upon the effectiveness of this Letter Waiver, the Swing
Line Facility shall be reduced from $50,000,000 to $35,000,000.

This Letter Waiver shall become effective as of the date first above written
when, and only when, the Administrative Agent shall have received counterparts
of this Letter Waiver executed by us and the Required Lenders and the Swing Line
Bank or, as to any of the Lenders, advice satisfactory to the Administrative
Agent that such Lender has executed this Letter Waiver, and the consent attached
hereto executed by each Grantor. This Letter Waiver is subject to the provisions
of Section 8.01 of the Credit Agreement.

The Credit Agreement, the Notes and each of the other Loan Documents, except to
the extent of the waiver specifically provided above, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents. The execution, delivery and effectiveness of this Letter Waiver shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

If you agree to the terms and provisions of this Letter Waiver, please evidence
such agreement by executing and returning (i) one counterpart of this waiver by
fax to Cissie Abraham, Shearman & Sterling LLP (telephone 212-848-8598, fax
646-848-8598) no later than noon on August 14, 2003 and (ii) two original
counterparts of this waiver to Cissie Abraham, Shearman & Sterling LLP, 599
Lexington Avenue, New York, New York 10022, at your earliest convenience.

This Letter Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Waiver by telecopier shall be effective as
delivery of a manually executed counterpart of this Letter Waiver.

This Letter Waiver shall be governed by, and construed in accordance with, the
laws of the State of New York.

[remainder of this page intentionally left blank]

Very truly yours,

ALPHARMA INC.

By: /s/ Albert N. Marchio, II
Title: Vice President and Treasurer

Agreed as of the date first above written:

BANK OF AMERICA, N.A.,
as Administrative Agent, as Swing Line Bank and as Lender

By: /s/ Joseph L. Corah
Title: Principal

Agreed as of the date first above written:

BANK OF AMERICA, N.A.
By: /s/ Joseph L. Corah
Title: Principal

BNP PARIBAS
By: /s/ Richard Pace
Title: Director

By: /s/ Shayn P. March
Title: Vice President

BNP PARIBAS, OSLO BRANCH
By: /s/ Jean-Claude Helle
Title: General Manager

CANADIAN IMPERIAL BANK OF COMMERCE
By: /s/ John F. Burke
Title: Authorized Signatory

CITICORP USA, INC.
By: /s/ Allen Fisher
Title: Vice President

DEN NORSKE BANK ASA
By: /s/ Terje Turnes
Title: General Manager

FLEET NATIONAL BANK
By: /s/ Virginia C. Stelzenthaler
Title: Managing Director

HSH NORDBANK COPENHAGEN BRANCH
By: /s/ Steffen E. Andersen
Title:

By: /s/ Finn Bergmann
Title:

IKB CAPITAL CORPORATION
By: /s/ David Snyder
Title: President

NATIONAL CITY
By: /s/ Michael A. Moose
Title: Account Officer

UNION BANK OF NORWAY
By: /s/ Sven Hove
Title: General Manager

 

AERIES FINANCE-II LTD.
By:/s/ Thomas H.B. Ewald
Title: Authorized Signatory

AIM FLOATING RATE FUND
By:/s/ Thomas H.B. Ewald
Title: Authorized Signatory

AMARA 2 FINANCE, LTD.
By:/s/ Thomas H.B. Ewald
Title: Authorized Signatory

APEX (Trimaran) CDO I, LTD.
By:/s/ David M. Millison
Title: Managing Director

AVALON CAPITAL LTD.
By:/s/ Thomas H.B. Ewald
Title: Authorized Signatory

AVALON CAPITAL LTD. 2
By:/s/ Thomas H.B. Ewald
Title: Authorized Signatory

BLACK DIAMOND CLO 1996-1 LTD.
By:/s/ Alan Corkish
Title: Director

BLACK DIAMOND CLO 2000-1 LTD.
By:/s/ Alan Corkish
Title: Director

BLACK DIAMOND INTERNATIONAL FUNDING, LTD
By: /s/ Alan Corkish
Title: Director

CHARTER VIEW PORTFOLIO
By:/s/ Thomas H.B. Ewald
Title: Authorized Signatory

DENALI CAPITAL CLO I, LTD
By: /s/ John P. Thacker
Title: Chief Credit Officer

DENALI CAPITAL CLO II, LTD
By: /s/ John P. Thacker
Title: Chief Credit Officer

DENALI CAPITAL CLO III, LTD
By: /s/ John P. Thacker
Title: Chief Credit Officer

DIVERSIFIED CREDIT PORTFOLIO LTD.
By:/s/ Thomas H.B. Ewald
Title: Authorized Signatory

FLAGSHIP CLO 2001-1
By: /s/ Colleen Cunliffe
Title: Director

FLAGSHIP CLO II
By: /s/ Colleen Cunliffe
Title: Director

INVESCO CBO 2000-1 LTD.
By:/s/ Thomas H.B. Ewald
Title: Authorized Signatory

SAGAMORE CLO LTD.
By: /s/ Thomas H.B. Ewald
Title: Authorized Signatory

SEQUILS-LIBERTY, LTD.
By:/s/ Thomas H.B. Ewald
Title: Authorized Signatory

TRS I LLC
By:/s/ Alice L. Wagner
Title: Vice President

VAN KAMPEN CLO I, LIMITED
By: /s/ Christina Jamieson
Title: Vice President

VAN KAMPEN CLO II, LIMITED
By: /s/ Christina Jamieson
Title: Vice President

VAN KAMPEN SENIOR INCOME TRUST
By: /s/ Christina Jamieson
Title: Vice President

VAN KAMPEN SENIOR LOAN FUND
By: /s/ Christina Jamieson
Title: Vice President

 

CONSENT

Dated as of August 14, 2003

Each of the undersigned, as grantors under the Collateral Documents to which
each is a party and as Guarantors under, as applicable, the (i) Parent Guaranty
dated as of October 5, 2001, (ii) Subsidiary Guaranty dated as of October 5,
2001 or (iii) Subsidiary Guaranty dated as of December 26, 2001, in each case in
favor of the Secured Parties referred to therein (collectively, the "Guaranty"),
hereby consents to the foregoing Letter Waiver and hereby confirms and agrees
that (a) notwithstanding the effectiveness of such Letter Waiver, the Guaranty
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects except that, on and after the effectiveness of
such Letter Waiver, each reference in the Guaranty to the "Credit Agreement",
"thereunder", "thereof" or words of like import shall mean and be a reference to
the Credit Agreement, as modified by such Letter Waiver, and (b) each of the
Collateral Documents to which such Grantor is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Secured Obligations (in each case, as defined therein).

ALPHARMA OPERATING CORPORATION

By: /s/ Robert F. Wrobel
Title: Secretary

ALPHARMA USPD INC.

By: /s/ Robert F. Wrobel
Title: Secretary

ALPHARMA U.S. INC.

By: /s/ Robert F. Wrobel
Title: Secretary

BARRE PARENT CORPORATION

By: /s/ Robert F. Wrobel
Title: Secretary

G.F. REILLY COMPANY

By: /s/ Robert F. Wrobel
Title: Secretary

PARMED PHARMACEUTICALS, INC.

By: /s/ Robert F. Wrobel
Title: Secretary

ALPHARMA EURO HOLDINGS INC.

By: /s/ Robert F. Wrobel
Title: Secretary

ALPHARMA (BERMUDA) INC.

By: /s/ Robert F. Wrobel
Title: Secretary

ALPHARMA USHP INC.

By: /s/ Robert F. Wrobel
Title: Secretary

ALPHARMA US PHARMACEUTICAL LLC

By: /s/ Robert F. Wrobel
Title: Secretary

ALPHARMA ANIMAL HEALTH COMPANY

By: /s/ Robert F. Wrobel
Title: Secretary

MIKJAN CORPORATION

By: /s/ Robert F. Wrobel
Title: Secretary

ALPHARMA NW INC.

By: /s/ Robert F. Wrobel
Title: Secretary

NMC LABORATORIES, INC.

By: /s/ Robert F. Wrobel
Title: Secretary

US ORAL PHARMACEUTICALS PTY LTD

By: /s/ Robert F. Wrobel
Title: Secretary

FAULDING HOLDINGS INC.

By: /s/ John W. LaRocca
Title: Assistant Secretary

FAULDING PHARMACEUTICALS INC.

By: /s/ John W. LaRocca
Title: Assistant Secretary

POINT HOLDINGS INC.

By: /s/ John W. LaRocca
Title: Assistant Secretary

PUREPAC PHARMACEUTICAL HOLDINGS INC.

By: /s/ Robert F. Wrobel
Title: Secretary

FAULDING LABORATORIES INC.

By: /s/ Robert F. Wrobel
Title: Secretary

PUREPAC PHARMACEUTICAL CO.

By: /s/ Robert F. Wrobel
Title: Secretary

ALPHARMA INVESTMENT INC.

By: /s/ Robert F. Wrobel
Title: Secretary